Parr, J., concurring: While I believe that the separate opinion of Judge Tannenwald in Haserot II and the dissenting opinion in this case are better reasoned and would reach a more appropriate result, I nevertheless concur in the result reached by the majority. If we were writing on a clean slate, I would have supported the opposite result. Petitioners, however, were entitled to rely on Haserot I which we published and the Court of Appeals for the Sixth Circuit affirmed more than 24 years ago. Additionally, Congress has generally resolved this issue in section 226(a)(1) of the Tax Equity and Fiscal Responsibility Act of 1982, Pub. L. 97-248. GERBER and WILLIAMS, JJ., agree with this concurring opinion.